DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-9, 11-17 and 19-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Jansen, US Patent No: 6,069,467) fails to teach estimate stator resistance of the motor further based on calculation of a perturbation gain, the perturbation gain including a ratio of output of the motor to input of the motor and in combination with the other limitations of the base claim.
As to claim 7, the prior art of record(s) (closest prior art, Jansen, US Patent No: 6,069,467) fails to teach introduce the perturbation signal to the motor through the control signals issued by the motor controller circuit by addition of the perturbation signal to an output of the motor controller circuit and in combination with the other limitations of the base claim.
As to claim 8, the prior art of record(s) (closest prior art, Jansen, US Patent No: 6,069,467) fails to teach introduce the perturbation signal to the motor through the control signals issued by the motor controller circuit by addition of the perturbation signal to an input of the motor controller circuit and in combination with the other limitations of the base claim.
As to claim 9, the prior art of record(s) (closest prior art, Jansen, US Patent No: 6,069,467) fails to teach estimate stator resistance of the motor further based on calculation of perturbation gain, the perturbation gain including a ratio of output of the motor to input of the motor and in combination with the other limitations of the base claim.
As to claim 15, the prior art of record(s) (closest prior art, Jansen, US Patent No: 6,069,467) fails to teach introducing the perturbation signal to the motor through the control signals by adding the perturbation signal to an output of a motor controller circuit and in combination with the other limitations of the base claim.
As to claim 16, the prior art of record(s) (closest prior art, Jansen, US Patent No: 6,069,467) fails to teach introducing the perturbation signal to the motor through the control signals by adding the perturbation signal to an input of the motor controller circuit and in combination with the other limitations of the base claim.
As to claim 17, the prior art of record(s) (closest prior art, Jansen, US Patent No: 6,069,467) fails to teach estimate stator resistance of the motor further based on calculation of a perturbation gain, the perturbation gain including a ratio of output of the motor to input of the motor and in combination with the other limitations of the base claim
As to claim 22, the prior art of record(s) (closest prior art, Jansen, US Patent No: 6,069,467) fails to teach introduce the perturbation signal to the motor through the control signals issued by the motor controller circuit by addition of the perturbation signal to an output of the motor controller circuit and in combination with the other limitations of the base claim.
As to claim 23, the prior art of record(s) (closest prior art, Jansen, US Patent No: 6,069,467) fails to teach introduce the perturbation signal to the motor through the control addition of the perturbation signal to an input of the motor controller circuit and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed on 03/30/2021, with respect to claims 1, 3-9, 11-17 and 19-23 have been fully considered and are persuasive.  The rejection of claims 1, 9, 15 and 17 and objection of claims 2-8, 10-14 and 18-21 has been withdrawn based on amendments to claims 1, 7, 8, 9, 15-17, 22, 23 and cancellation of claims 2, 10 and 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTONY M PAUL/			
Primary Examiner of Art Unit 2837	04/05/2021